Title: To Benjamin Franklin from John Paul Jones, 18 June 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
On board the Bon homme Richard At Anchor under the Isle of Groa June the 18th. 1779. 5ôClock P. M.
I have this moment Anchored here. M. de Chaumont will communicate to you the Object of my present destenation as well as inform you where I mean to anchor about Ten days hence to receive your final Orders.— I have had a most disagreeable Task to compose Affairs on board the Alliance— The two principal Officers Lieutenants hill and adams have at last left her without a Congée And I believe in consequence that a better Understanding will Subsist between the Officers that remain.— The inclosed letter respecting Mr. Amiel I hope will meet with your Approbation and when I anchor to receive your orders I can take him again on board or not as you direct.
I am with real Sentiments of honest Esteem and Affection Dear Sir Your truely Obliged Friend and very humble Servant
His Excellency Doctor Franklin.
 
Notation in Jones’s hand: His Excellency Doctor Franklin— Passy—Bon homme Richard June 18th. 1779 at Anchor under the Isle of Groa No. 11.
